SES                                              
                                        SOCIÉTÉ D’ÉNERGIE SOLAIRE SA

 

EMPLOYMENT CONTRACT

 

between

 

SES Société d’Énergie Solaire SA, route de St.-Julien 129, 1228 Plan-les-Ouates,

 

and

 

Ms Sandrine Crisafulli, rue de la Fontaine 2, 1204 Geneva

 

1.

Position: Administrative Director

 

2.

Start date: October 1, 2006

 

3.

Responsibilities:

 

•

Manage the administration of SES

 

•

Manage the payment of SES employees’ salaries, suppliers, expenses

 

•

Maintain all accounting documents ready for external accountants

 

•

Contribute to SES’s company image by responding to outside requests

 

•

Manage or do secretarial work required by SES

 

•

Any non-technical tasks to assist the General Director

 

•

Reports to: the General Director

 

4.

Place of work: SES

 

5.

Duration of work: minimum of 40 h/week, according to the conditions stipulated
by the laws currently in effect

 

6.

Schedule: free, timesheet by task to be filled out once per week (list of tasks
defined by the General Director)

 

7.

Vacation: 5 weeks/year

 

8.

Insurance: professional and non-professional accident, and complementary LAA
[required by Swiss law], by SES

 

9.

Pension fund: SES’s

 

10.

Remuneration:

 

Base salary:

130,000 CHF/year gross paid in 13 instalments, social security charges required
by law deducted

 

 

Confidential fees:

20,000 CHF/year in a current account, debited upon presentation of supporting
documents, excluding costs connected with projects and clients, lease of a
vehicle, to be organized by SES, will be deducted

 

 


--------------------------------------------------------------------------------



SES                                              
                                        SOCIÉTÉ D’ÉNERGIE SOLAIRE SA

 

 

 

Supplementary bonus:

to be decided by SES’s board of directors no later than 6 months after the end
of each financial year, according to SES’s overall results and each individual’s
contribution to its success

 

11.

Overtime: not paid, but may be compensated with vacation with the General
Director’s consent, but SES has priority

 

12.

Direct costs: Direct costs (connected with a project or client) or indirect
costs (authorized prospecting) are repayable on the month following the monthly
account, with supporting documents.

 

13.

Duration of contract: minimum of 5 years, renewable

 

14.

Trial period: none

 

15.

Notice required for ending the contract or economic lay-off: 2 months for either
party

 

16.

Indemnities in case of lay-off: 2 years gross salary from the end of the
contract, for every 3 years in the position

 

17.

Confidentiality: required for all business and documents, and with regard to
external relations

 

18.

Training: if business allows or requires, and according to needs, SES may pay
for outside training seminars

 

19.

Other conditions: Code des Obligations Suisses

 

Read and approved

Done in duplicate, at Plan-les-Ouates, September 14, 2006

 

SES Société d’Énergie Solaire SA

Jean-Christophe Hadorn, President

 

[signed]

 

Sandrine Crisafulli

 

[signed]

 

 

 

 